                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                        Plaintiff,            )
                                              )
v.                                            )      Criminal Action No.
                                              )      19-00087-01-CR-W-HFS
                                              )
CAROL L. DILLE,                               )
                                              )
                        Defendant.            )

                                             ORDER

          Before the Court is Defendant’s Motion to Modify Bond and Add County to Permitted

Travel. (Doc. # 12) Neither the Government nor Defendant’s Pretrial Services Officer object.

Accordingly, it is

          ORDERED that the Order Setting Conditions of Release, Doc. # 9, is modified as follows:

(9)(c) Not travel beyond the boundaries of Jackson, Clay, Platte, Cass and Johnson Counties in

Missouri and Johnson and Wyandotte Counties in Kansas. It is further

          ORDERED that all other conditions of the Order Setting Conditions of Release remain in

effect.




                                                       /s/ Sarah W. Hays_______
                                                     SARAH W. HAYS
                                                     UNITED STATES MAGISTRATE JUDGE
